229 F.3d 662 (7th Cir. 2000)
STEPHANIE BEKKER, Plaintiff-Appellant,v.HUMANA HEALTH PLAN, INCORPORATED, Defendant-Appellee.
Nos. 99-1215 & 99-1218
In the  United States Court of Appeals  For the Seventh Circuit
Argued January 5, 2000Decided September 27, 2000

Appeals from the United States District Court  for the Northern District of Illinois, Eastern Division.  Nos. 97 C 4643 and 97 C 6771--David H. Coar, Judge.[Copyrighted Material Omitted]
Before POSNER, EASTERBROOK and RIPPLE, Circuit Judges.
RIPPLE, Circuit Judge.


1
Dr. Stephanie Bekker  worked as a physician for Humana Health Plan,  Inc. ("Humana") until Humana discharged her  because it had received numerous reports that Dr.  Bekker had smelled of alcohol and had exhibited  other signs of alcohol use when seeing her  patients. After her discharge, Dr. Bekker filed  this action against Humana; she alleged that  Humana discriminated against her on account of  her perceived disability of alcoholism in  violation of the Americans with Disabilities Act  ("ADA"), 42 U.S.C. sec. 12101 et seq. The  district court granted summary judgment for  Humana. For the reasons set forth in the  following opinion, we affirm the judgment of the  district court.


2
* BACKGROUND

A.  Facts1

3
Dr. Stephanie Bekker began practicing as an  internist at Humana's Lincoln Park Center in  1983.2 She worked weekdays and every other  Saturday. She also had on-call duty, which  required her to work 24-hour shifts three to five  times a month. At times, she was the only  physician on the premises at the Lincoln Park  Center.

1.

4
In 1990, a nurse at Humana informed the Clinical  Director for the Lincoln Park Center, Dr. Thomas,  that a rumor was circulating that Dr. Bekker  smelled of alcohol while working. Dr. Thomas  discussed the rumor with Dr. Bekker. That  discussion led to the conclusion that the odor  probably was Dr. Bekker's mouthwash.


5
In 1995, a patient reported that she had smelled  alcohol on Dr. Bekker during her appointment. Dr.  Bekker, at Humana's request, thereafter agreed to  undergo an independent clinical evaluation to  determine whether she suffered from an alcohol  disorder. This evaluation was conducted at Rush-  Presbyterian-St. Luke's Medical Center ("Rush")  and was headed by Dr. Paul Feldman, a physician  who specializes in the diagnosis and treatment of  substance abuse, particularly substance abuse by  physicians. At the completion of the evaluation,  Dr. Feldman did not diagnose Dr. Bekker with  alcohol abuse or dependence. He did, however,  find "indicators suggestive of problematic  alcohol usage." R.56 at 4. One of these  indicators was a report from another physician  who worked with Dr. Bekker. In this report, Dr.  Bekker's colleague had stated that, while Dr.  Bekker was working, he had smelled alcohol on Dr.  Bekker's breath three or four times in the past  five years; two of those occasions had occurred  in the previous four months. Having found  problematic alcohol usage, Dr. Feldman  recommended that Dr. Bekker refrain from alcohol  for one year and submit to random urine or blood  testing to check for the presence of alcohol. Dr.  Bekker agreed to the recommended program,  refrained from alcohol for one year, and  submitted to the random alcohol testing 13 times  during that year; all the test results were  negative. After the year ended, Dr. Bekker  resumed social drinking.

2.

6
In 1996, another patient complained that Dr.  Bekker had smelled of alcohol during her  appointment. When advised of the complaint,  Humana's Director of Employee Health  Services/Risk Management, Diane Dusek, initiated  an investigation and suspended Dr. Bekker pending  the resolution of the investigation.


7
In her investigation, Dusek spoke first with the  patient who had made the complaint. The patient  confirmed that Dr. Bekker had smelled of alcohol  during her appointment. Also, the patient stated  that Dr. Bekker may have smelled of alcohol on a  previous visit. Dusek then spoke with Dr. Bekker.  In their conversation, Dr. Bekker denied drinking  before or during working hours or while she was  on call.


8
The next day, Dr. Bekker again spoke with Dusek  and suggested three possible reasons why she may  have smelled of alcohol: (1) her face wash  contained traces of alcohol, (2) her air  freshener may have resembled the scent of  alcohol, or (3) when she had recycled some beer  bottles, the scent had lingered on her. Dr.  Bekker offered to undergo daily alcohol testing  to prove that she was not working while under the  influence of alcohol. She also volunteered to pay  for the cost of the breathalyser equipment needed  to conduct the alcohol testing. Dusek refused her  offer but continued her investigation into Dr.  Bekker.


9
Dusek interviewed other staff members at Humana  during the course of her investigation. A medical  assistant reported that she had smelled alcohol  on Dr. Bekker at least once a week, that Dr.  Bekker had glassy eyes when the odor was present,  and that both patients and employees had  commented to her about the odor. A nurse reported  that she had smelled alcohol on Dr. Bekker two or  three times a week over the previous two years  and that patients had commented to her that Dr.  Bekker or her examination room had smelled of  alcohol. Another employee also reported that Dr.  Bekker had smelled of alcohol on at least a  weekly basis, that Dr. Bekker's face was flushed  and her eyes were dilated when the odor was  present, and that a patient had commented to her  that Dr. Bekker smelled of alcohol. Two triage  nurses confirmed that they had smelled alcohol on  Dr. Bekker and that other employees had spoken of  the situation. Another physician reported that a  week or two before the investigation, she had  smelled an unusual odor on Dr. Bekker and had  wondered if it was alcohol.


10
Humana did not test Dr. Bekker on any of the  occasions when she allegedly smelled of alcohol,  although testing is the only conclusive means to  determine whether the substance that people  reported smelling was in fact alcohol. Dusek  stated that she found no evidence that Dr. Bekker consumed alcohol while at work, that she reported  to work while impaired by alcohol, or that her  professional care was diminished as a result of  alcohol impairment. Dusek also admits that she  never found evidence that Dr. Bekker actually  provided poor patient care or exercised poor  medical judgment. Also, Dr. Bekker's colleague,  Dr. Thomas, stated that she did not think that  Dr. Bekker ever drank alcohol at work.


11
Humana's Vice-President and Medical Director for  Chicago, Dr. Ernest Weis, determined that,  although Dr. Bekker could be discharged under her  employment contract for cause, he would continue  her employment if she agreed to certain terms.  Under his proposed agreement, Dr. Bekker must (1)  submit to a clinical evaluation, (2) attend a  prescribed formal recovery program, (3) undergo  random alcohol testing for two years, (4) submit  all test results and treatment plans to Humana's  Employee Health Services, and (5) if she resigned  during any treatment, agree to advise any future  employer of her condition and to provide reports  to Humana regarding her treatment. The agreement  also stated that Dr. Bekker would be discharged  if she failed to comply with the terms of the  agreement, if Humana received any further  complaints about Dr. Bekker's smelling of  alcohol, or if Humana determined that Dr. Bekker  was using any mood-altering chemicals.


12
In a meeting on December 6, 1996, Dr. Weis  informed Dr. Bekker of these conditions and told  her that he believed that she had a drinking  problem that required treatment. He advised her  that her employment would be continued only if  she agreed to his conditions. During the meeting,  Dr. Bekker again denied drinking on the job or  reporting to work under the influence of alcohol.  She offered to undergo daily testing, but Dr.  Weis declined her offer. She told Dr. Weis that  she would seek a second independent evaluation to  prove that she was not under the influence of  alcohol while at work. Finally, Dr. Bekker stated  that she wanted to seek the advice of counsel  before agreeing to Dr. Weis' conditions. Dr. Weis  agreed. He did not set, at that time, a deadline  by which Dr. Bekker needed to accept his  conditions before he would discharge her.


13
On Monday, December 9, Dr. Bekker visited Dr.  Feldman at Rush for her second evaluation. Prior  to the appointment, Dr. Feldman received a  communication from Dusek at Humana. Dr. Feldman  did not disclose to Dr. Bekker the contents of  Dusek's communication nor did he perform a  clinical evaluation of Dr. Bekker that day.  Instead, he recommended to Dr. Bekker that she  check herself into Rush's residential treatment  program. Dr. Bekker declined and stated that she  wished to discuss the situation with counsel.  Although Dr. Bekker never authorized Dr. Feldman  to communicate with Humana, after her  appointment, Dr. Feldman called Dusek to tell her  that he had recommended treatment for Dr. Bekker  so he could ascertain whether Dr. Bekker had a  problem with alcohol.


14
The next day, December 10, Dr. Bekker called  Dusek to inform her that she had contacted  counsel regarding Dr. Weis' conditions. She told  Dusek that her attorney would not be available  until Monday, December 16; Dusek did not object  to the delay.


15
On December 12, after hearing from Dusek that  Dr. Bekker was not reviewing the proposed  conditions with counsel until December 16, Dr.  Weis sent a letter to Dr. Bekker by messenger. In  the letter, he told her that she needed to accept  his conditions by 9 a.m. on December 16 or her  employment would be terminated.


16
In response to Dr. Weis' demand for an answer,  Dr. Bekker met with alternative counsel on  Friday, December 13. Counsel faxed a letter to  Dr. Weis to request both information from Humana  and a meeting with Dr. Weis. Nobody at Humana  responded; indeed, Humana denies receiving this  letter.


17
Dusek did not hear from Dr. Bekker on December  16, and she therefore informed Dr. Weis that Dr.  Bekker had not contacted her. That same day, Dr.  Weis called Dr. Feldman and requested information  about Dr. Bekker's condition so that he could  confront her. In a letter to Dusek dated December  16, Dr. Feldman wrote that he believed Dr. Bekker  met the criteria for alcohol abuse. He wrote  that, although Dr. Bekker did not appear to drink  in the workplace, she drank heavily the night  before and that the odor lingered into the next  day. He also recommended that Dr. Bekker refrain  from practicing medicine and enter a treatment  program for chemically dependent healthcare  professionals. Neither Dusek nor Dr. Weis spoke  with Dr. Feldman after receiving this letter.


18
Dr. Weis sent a letter to Dr. Bekker on December  17 that informed her of her discharge. Dr. Weis  later stated that he had terminated Dr. Bekker  because he believed that she was an alcoholic and  because she would not agree to the conditions he  proposed at the December 6 meeting. He stated  that Dr. Bekker presented a risk to her patients  because, as an alcoholic, she might make bad  clinical decisions. He also stated that she was a  business threat because patients would not like  seeing a physician who smelled of alcohol. He  admitted that he did not know of any bad clinical  decisions that she had made or of any patients  who had stopped coming to her because of her  problem.

3.

19
After Dr. Bekker's termination, Humana revoked  her credentials. Dr. Bekker appealed, and the  Appeals Committee recommended that she and Dr.  Weis discuss the situation. He refused.


20
Humana has a policy against alcohol and drug use  in the workplace. It states that "Employees shall  be prohibited from working while under the  influence of alcohol and/or drugs. . . .  Compliance with this policy is a condition of  continued employment. Violation of any aspect of  this policy may subject the employee to  disciplinary action, up to and including  discharge." Ptf. Ex.8.


21
In Humana's view, alcohol use and perceived  alcohol use by its physicians can have many  adverse effects. Primarily, a physician under the  influence of alcohol may provide poor patient  care and exercise poor medical judgment. However,  even if patient care is not compromised, Humana's  view is that it is unprofessional for a physician  to attend patients while smelling of alcohol; the  patient may not have the appropriate respect for  a physician smelling of alcohol, and this lack of  respect could discourage the patient from  following the physician's advice. Finally, Humana  believes that, when one of its physicians smells  of alcohol, she projects an unprofessional image,  which harms the reputation of Humana and Humana's  other physicians.


22
The relationship between Humana and Dr. Bekker  was governed by a written employment contract.  This contract stated that the agreement "shall  automatically terminate, effective immediately,  upon notification by Medical Director . . . upon  one or more of the following occurrences: . . .  [Humana] reasonably believes that the health or  safety of patients is endangered by PHYSICIAN."  R.1-1, Ex.A at 4-5.


23
After her discharge and the revocation of her  credentials, Dr. Bekker filed this action against  Humana. She alleged that Humana discriminated  against her in violation of the ADA because it  perceived her as disabled by alcoholism.

B.  District Court Proceedings
1.

24
The district court determined that Dr. Bekker  was not a "qualified individual with a  disability" under the ADA. The court stated first  that Dr. Bekker had offered enough evidence to  show that Humana perceived her as having the  disability of alcoholism. Dr. Bekker proffered  statements of Dr. Weis, the decision maker, that  showed that he perceived her as an alcoholic  incapable of working as a physician. Moreover,  noted the court, when an employer offers an  employee a choice between a treatment program and  termination, the court reasonably may conclude  that the employer perceived the employee as  disabled by chemical dependence.


25
In determining whether Dr. Bekker was a  "qualified" individual with a disability, the  court stated that Dr. Bekker bore the burden of  establishing that she was not a direct threat to  the health or safety of her patients and that she  therefore was qualified. Being a direct threat,  the court stated, meant that Dr. Bekker presented  a significant risk of substantial harm to the  health or safety of others that could not be  reduced or eliminated by reasonable  accommodation. A conclusion that Dr. Bekker was a  direct threat required an individualized  assessment, based on reasonable medical judgment,  of her present ability to perform safely the  essential functions of her job. According to the  court, the assessment should examine (1) the  duration of the risk, (2) the nature and severity  of the potential harm, (3) the likelihood that  the potential harm will occur, and (4) the  imminence of the potential harm.


26
The court determined that ample evidence existed  to show that Dr. Bekker was a direct threat to  her patients' health or safety, as demonstrated  by the numerous reports of people smelling  alcohol on her while at work and by the reports  of several employees who had observed her with  glassy eyes. Reports of Dr. Bekker's smelling of  alcohol were filed in 1990, 1995, and 1996. Thus,  the court concluded, her drinking was of long  duration with no clear end in sight. As well, the  number of reports were substantial and appeared  to be increasing. These facts, stated the court,  indicated that there was an increasing likelihood  of harm and that the harm was imminent.  Therefore, the court held, Humana possessed  sufficient evidence to show that Dr. Bekker was  reasonably likely to be a direct threat to her  patients. The court discounted Dr. Bekker's  attempts to show she was not a direct threat. The  court acknowledged that Dr. Bekker met  professional standards and that she had not  actually made any poor medical judgments.  However, the court reasserted that the applicable  assessment examined her present ability to  perform safely the essential functions of her job  and the likelihood she would cause future harm.  The court also rejected Dr. Bekker's contention  that her assessment had not been based on  objective medical evidence. In the court's view,  employee and patient reports of her smelling of  alcohol constituted sufficiently objective  evidence.


27
If a disabled employee is a direct threat, the  court continued, it must determine whether that  threat can be reduced or eliminated by reasonable  accommodation. The court rejected Dr. Bekker's  argument that she would not have been a direct  threat if Humana had adopted her suggestion of  daily testing as a reasonable accommodation to  her perceived disability. Humana did not need to  adopt Dr. Bekker's suggestion of daily testing,  the court reasoned, because the costs were  excessive in relation to the benefits of such a  regimen. Although daily testing would show  whether Dr. Bekker was under the influence of  alcohol, its costs outweighed the need for such  daily information. Such testing, the district  court continued, would not determine whether Dr.  Bekker had used alcohol after she was tested, and  Humana could not be expected to monitor her 24  hours a day. Also, noted the court, the burden on  Humana to test Dr. Bekker daily would be  unreasonable because it would place her co-  workers in an awkward position when testing her  and because there would be times when no one was  available to administer the test to her. The  court also stated that, even if daily testing  were reasonable, Humana was not required to  provide Dr. Bekker with the accommodation she  requested or preferred but only with "some  reasonable accommodation"; prospective treatment  for an alcoholic is a reasonable accommodation.  The court therefore held that Dr. Bekker was not  a qualified individual with a disability under  the ADA.

2.

28
The district court also held that, even if Dr.  Bekker was a qualified individual with a  disability, Humana had a legitimate  nondiscriminatory reason for terminating her. An  employer may discharge an alcoholic employee for  conduct it would not tolerate in a sober employee  or an intoxicated employee who is not an  alcoholic. Humana was justified in discharging  Dr. Bekker, the court concluded, because the  reports that she smelled of alcohol were  sufficient to find that she was under the  influence of alcohol, and Humana could have  discharged a worker who was not an alcoholic  under the same circumstances.

3.

29
The court concluded that Humana could terminate  Dr. Bekker under the employment contract if  Humana reasonably believed that Dr. Bekker  endangered the health and safety of her patients.  Sufficient evidence existed, the court concluded,  for Humana to determine that she did present such  a danger to the health and safety of her  patients. Therefore, the court held that Humana  did not breach its employment contract with Dr.  Bekker.

II
DISCUSSION
A.  Standard of Review

30
We review de novo the district court's decision  to grant summary judgment to Humana. See Wright  v. Illinois Dep't of Corrections, 204 F.3d 727,  729 (7th Cir. 2000). Summary judgment is proper  when the "pleadings, depositions, answers to  interrogatories, and admissions on file, together  with the affidavits, if any, show that there is  no genuine issue as to any material fact and that  the moving party is entitled to a judgment as a  matter of law." Fed. R. Civ. P. 56(c); see also  Celotex Corp. v. Catrett, 477 U.S. 317, 322-23  (1986). In determining whether a genuine issue of  material fact exists, we must review the record  in the light most favorable to Dr. Bekker and  make all reasonable inferences in her favor. See  Anderson v. Liberty Lobby, Inc., 477 U.S. 242,  255 (1986); Robin v. Espo Eng'g Corp., 200 F.3d  1081, 1088 (7th Cir. 2000).


31
To avoid summary judgment, Dr. Bekker was  required to set forth specific facts showing that  a genuine issue for trial existed. See Silk v.  City of Chicago, 194 F.3d 788, 798 (7th Cir.  1999). She had to produce, moreover, more than a  scintilla of evidence to support her position.  See id. "A genuine issue of fact 'exists only  when a reasonable jury could find for the party  opposing the motion based on the record as a whole.'"  Bellaver v. Quanex Corp., 200 F.3d 485, 492 (7th  Cir. 2000) (quoting Pipitone v. United States,  180 F.3d 859, 861 (7th Cir. 1999)).

B.  Discrimination

32
The ADA prohibits an employer from  discriminating against a qualified individual  with a disability. See 42 U.S.C. sec.  12112(a).3 The term "qualified individual with  a disability" "means an individual with a  disability who, with or without reasonable  accommodation, can perform the essential  functions of the employment position that such  individual holds or desires." 42 U.S.C. sec.  12111(8).4 To establish disability discrimination, therefore, Dr. Bekker must show  that (1) she is disabled within the meaning of  the ADA, (2) she is qualified to perform the  essential functions of her job either with or  without reasonable accommodation, and (3) she  suffered from an adverse employment decision  because of her disability. See Moore v. J.B. Hunt  Transp., Inc., 221 F.3d 944, 949-50 (7th Cir.2000). In order to prevail,  Dr. Bekker must establish all three elements of  her claim.


33
First, Dr. Bekker must establish that she is  disabled. To be disabled within the meaning of  the ADA, Dr. Bekker must demonstrate that she (1)  has "a physical or mental impairment that  substantially limits one or more of the major  life activities of such individual;" (2) has "a  record of such an impairment;" or (3) is  "regarded as having such an impairment." 42  U.S.C. sec. 12102(2); see also Schneiker v.  Fortis Ins. Co., 200 F.3d 1055, 1059-60 (7th Cir.  2000). Dr. Bekker claims, and Humana admits, that  she comes within the third definition of  disability because Humana regarded her as an  alcoholic.


34
Humana nevertheless posits that, even if Dr.  Bekker is an alcoholic, she is not a qualified  individual with a disability because she presents  a direct threat to the health and safety of her  patients. "The term 'direct threat' means a  significant risk to the health or safety of  others that cannot be eliminated by reasonable  accommodation." 42 U.S.C. sec. 12111(3). The  district court agreed with Humana's assessment  when it granted summary judgment to Humana. We  have no disagreement with the analysis of the  district court, which we already have set forth  at length. Nevertheless, even assuming that Dr.  Bekker is a qualified individual with a  disability, Humana was justified in discharging  her.

1.

35
Under the ADA, an employee has available two  methods for establishing that her employer  discriminated against her based on her  disability. See Cheek v. Peabody, 97 F.3d 200,  203 (7th Cir. 1996). First, the employee "may  present direct or circumstantial evidence that  the employment decision was motivated by the  employer's discriminatory animus." Bellaver, 200  F.3d at 492; see also DeLuca v. Winer Indus.,  Inc., 53 F.3d 793, 797 (7th Cir. 1995). Second,  the employee may use the burden-shifting method  set forth in McDonnell Douglas Corporation v.  Green, 411 U.S. 792 (1973), to prove by indirect  evidence that her employer intentionally  discriminated against her. See Robin, 200 F.3d at  1088; DeLuca, 53 F.3d at 797.

2.

36
We focus for now on the first of these methods.  "Evidence of discrimination may be direct or  circumstantial." Sheehan v. Donlen Corp., 173  F.3d 1039, 1044 (7th Cir. 1999). Direct evidence  is evidence that "'in and of itself suggests'  that someone with managerial authority was  'animated by an illegal employment criterion.'"  Id. (quoting Venters v. City of Delphi, 123 F.3d  956, 972 (7th Cir. 1997)). "When the employee has  presented evidence that the employer was  motivated in part by discrimination, the  defendant may then avoid a finding of liability  by proving that it would have made the same  decision absent discrimination." Bellaver, 200  F.3d at 492 (emphasis added). To survive a motion  for summary judgment, therefore, Dr. Bekker must  present sufficient evidence to allow a rational  jury to reasonably conclude that, but for her  disability of alcoholism, Humana would not have  discharged her. See Robin, 200 F.3d at 1089.

We note that an employer:

37
(1) may prohibit the illegal use of drugs and the  use of alcohol at the workplace by all employees;


38
(2) may require that employees shall not be under  the influence of alcohol or be engaging in the  illegal use of drugs at the workplace;


39
. . . .


40
(4) may hold an employee who engages in the  illegal use of drugs or who is an alcoholic to  the same qualification standards for employment  or job performance and behavior that such entity  holds other employees, even if any unsatisfactory  performance or behavior is related to the drug  use or alcoholism of such employee . . . .


41
42 U.S.C. sec. 12114.


42
Dr. Bekker claims that Humana terminated her  because it believed she was an alcoholic and not  because it believed she was working while under  the influence of alcohol. Humana submits that it  was justified in terminating Dr. Bekker based on  the complaints it received about her. Humana  claims that it may hold an alcoholic employee to  the same standards as a non-alcoholic employee.  Because a non-alcoholic employee would be  terminated if Humana concluded she was under the  influence of alcohol while working, Humana  contends that Dr. Bekker could be terminated  under the same circumstances. Due to the serious  risks to patients of being treated by a physician  under the influence of alcohol, Humana states  that it would be justified in terminating Dr.  Bekker merely because she smelled of alcohol.


43
The risks of harm when a patient is seen by a  physician under the influence of alcohol are many  and serious. A physician under the influence of  alcohol could prescribe the wrong medication or  an incorrect dosage of medication. She could  misdiagnose the patient's condition or could miss  an important symptom indicative of a more serious  condition, possibly one needing immediate  attention or posing a threat to life. Moreover, a  physician under the influence of alcohol might be  clumsy with her instruments and cause serious  harm to the patient because of a slip of the hand  or a second of inattention. Furthermore, the  confidence of a patient in the capabilities of  the physician understandably would be undermined  if the patient became aware that the physician  was under the influence of alcohol.


44
Humana has presented sufficient evidence to show  that it had good reason to believe that Dr.  Bekker was under the influence of alcohol while  seeing patients. During Dusek's investigation,  she received reports from employees and patients  who had smelled alcohol on Dr. Bekker while she  was working. Moreover, several of the employees  had observed her with glassy or dilated eyes and  a flushed face, signs of alcohol use. Reports  stating that Dr. Bekker smelled of alcohol were  filed in 1990, 1995, and 1996; the number of  reports regarding Dr. Bekker were substantial and  appeared to be increasing. In short, all of the  reports indicating that Dr. Bekker was seeing her  patients while under the influence of alcohol  substantiate Humana's decision to discharge Dr.  Bekker.


45
Furthermore, the persistent nature of the  problem, despite Humana's intervention,  substantiates the need for concern on the part of  Humana. After the first patient reported that she  had smelled alcohol on Dr. Bekker, Humana  required her to undergo treatment, but, despite  this treatment, Dr. Bekker continued to appear at  work smelling of alcohol. The large number of  reports of Dr. Bekker's symptoms also indicate  the repetitious and long-term nature of Dr.  Bekker's problem. With a suggestion of such  pervasive alcohol use while Dr. Bekker was seeing  patients, Humana was justified in terminating Dr.  Bekker. A physician in such a patient-oriented  practice, whether or not she is an alcoholic,  justifiably could be discharged by her employer  if the employer received numerous reports that  suggested that the doctor was seeing patients  under the influence of alcohol.5 Moreover,  Humana has, and the ADA explicitly allows for, a  policy prohibiting the use of alcohol in the  workplace. Dr. Bekker, therefore, failed to  present direct proof of intentional  discrimination by Humana on account of a  perceived disability of alcoholism. Indeed,  Humana has offered substantial proof that it was  justified in discharging her on the ground that  she posed an immediate risk to patients.

3.

46
Dr. Bekker's case would fare no better under the  McDonnell Douglas burden-shifting approach. See  Cheek, 97 F.3d at 203. The Supreme Court  established the burden-shifting method of proving  intentional discrimination "[b]ecause employers  usually are careful not to offer smoking gun  remarks indicating intentional discrimination. .  . ." Robin, 200 F.3d at 1088. Under this method,  a plaintiff first must establish a prima facie  case of discrimination by her employer, which  creates a presumption of intentional  discrimination. See id.; Bellaver, 200 F.3d at  493. The burden of production then shifts to the  employer to articulate a legitimate,  nondiscriminatory reason for the adverse  employment action. See DeLuca, 53 F.3d at 797.  Once the employer has proffered a legitimate  reason, the inference of discrimination  disappears, and the plaintiff must prove by a  preponderance of the evidence that the employer's  proffered reason was a pretext for intentional  discrimination. See Robin, 200 F.3d at 1088;  Bellaver, 200 F.3d at 493. The ultimate burden to  prove intentional discrimination remains with the  plaintiff. See St. Mary's Honor Ctr. v. Hicks,  509 U.S. 502, 507-08 (1993); Bellaver, 200 F.3d  at 493.


47
Assuming for the sake of argument that Dr.  Bekker could establish a prima facie case of  discrimination, Humana has proffered a legitimate  nondiscriminatory reason for her discharge: the  belief that she was under the influence of  alcohol while seeing patients. Dr. Bekker has not  presented any evidence to show that Humana's  legitimate reason for her discharge was  pretextual. By failing to rebut Humana's  legitimate, nondiscriminatory reason, Dr. Bekker  cannot meet her burden to show that she was a  victim of intentional discrimination by Humana.

C.  Breach of Employment Contract

48
The relationship between Humana and Dr. Bekker  was governed by a written employment contract.  This contract stated that the agreement "shall  automatically terminate, effective immediately,  upon notification by Medical Director . . . upon  one or more of the following occurrences: . . .  [Humana] reasonably believes that the health or  safety of patients is endangered by PHYSICIAN."  R.1-1, Ex.A at 5.


49
Dr. Bekker states that enough evidence exists to  demonstrate that a material fact question exists  about whether Dr. Bekker was a threat to patient  safety and that summary judgment therefore should  not have been entered for Humana. Humana asserts  that it did not breach her employment contract.  The employment contract stated that, when Humana  reasonably believed that Dr. Bekker was  endangering the health or safety of her patients,  she would automatically be discharged. The  evidence shows that, based on the numerous  reports of its employees and patients, Humana  reasonably believed Dr. Bekker to be a threat to  her patients' health or safety. Humana therefore  did not breach her employment contract.

Conclusion

50
For the foregoing reasons, the judgment of the  district court is affirmed.

AFFIRMED


Notes:


1
 The district court, acting at the request of the  parties, placed the record in this case under  seal. Although appellate proceedings can be  sealed only by order of this court, see Union Oil  Co. v. Leavell 220 F.3d 562 (7th  Cir. July 18, 2000) (publication page references  not available), no such request has been made in  this court. Moreover, the parties have proceeded  with unsealed briefs and presented oral argument  in open court. In any event, the facts disclosed  here are no more intrusive than those found in  similar disability cases, and their presentation  is necessary to afford a clear understanding of  our holding to those who rely on our precedents.


2
 Dr. Bekker originally started working for  Humana's predecessor in 1983; however, because  Humana is the party to this action, we shall  refer only to Humana.


3
 The ADA prescribes that:
No covered entity shall discriminate against a  qualified individual with a disability because of  the disability of such individual in regard to  job application procedures, the hiring,  advancement, or discharge of employees, employee  compensation, job training, and other terms,  conditions, and privileges of employment.
42 U.S.C. sec. 12112(a).


4
 The term "reasonable accommodation" may include:
job restructuring, part-time or modified work  schedules, reassignment to a vacant position,  acquisition or modification of equipment or  devices, appropriate adjustment or modifications  of examinations, training materials or policies,  the provision of qualified readers or  interpreters, and other similar accommodations  for individuals with disabilities.
42 U.S.C. sec. 12111(9).


5
 Before the district court, Dr. Bekker moved to  strike her Rush medical records under the federal  confidentiality of records statute, 42 U.S.C.  sec. 290dd-2, the Illinois statute on medical  privileges, 735 ILCS sec. 5/8-802, and the bar to  hearsay in the Federal Rules of Evidence. The  district court denied her motion and allowed  Humana to submit the documents in support of its  motion for summary judgment. The district court's  evidentiary rulings are reviewed for an abuse of  discretion. See Rehling v. City of Chicago, 207  F.3d 1009, 1017 (7th Cir. 2000).
Even if we were to determine that the district  court abused its discretion in making its  evidentiary ruling, we still would affirm the  district court. "[A] trial court's erroneous  rulings may be deemed harmless if the record  indicates that the trial court would have  rendered the same judgment regardless of the  error." Barber v. Ruth, 7 F.3d 636, 641 (7th Cir.  1993). We do not need to ascertain whether the  district court incorrectly considered Dr.  Bekker's medical records because we believe that,  even without Dr. Bekker's medical records,  sufficient evidence exists in the record to  support Humana's decision to discharge Dr.  Bekker. As we have noted in the text, Humana  collected numerous reports from a variety of  employees that documented the employees' repeated  exposure to Dr. Bekker while she smelled of  alcohol and exhibited other physical symptoms of  alcohol use. The reports indicated that this  problem occurred frequently and over a long  period of time. Moreover, the problem was blatant  enough that numerous employees as well as several  patients commented on it. Based on these reports,  even without Dr. Bekker's medical records, Humana  had sufficient evidence to discharge Dr. Bekker.